DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 14 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-17-2020 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1 to 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches error protection and memory management for memory devices.  For instance Butler et al. (USP 9146808) discloses a method for protecting content addressable memories (CAM) comprising detecting a hit indicating that the client address was stored in the RAM or a miss indicating that the client data was not stored in the CAM.  Biswas et al. (USP 9218286) discloses a system cache of a controller with a partial write request and detecting a miss or a hit in the cache storage.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious that the hit or miss detection of the cache is for data stored in the error correction (ECC) cache.  Specifically, the prior art made of record, fails to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al.	(USPAP 2007/0147115) discloses a unified memory controller.
Han et al. 	(USP 2017/0255520) discloses a cache memory device with an cache controller that uses an ECC to detect and correct errors of the cache line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112